Citation Nr: 1222170	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-05 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic headache disorder, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317. 

2.  Entitlement to service connection for a right knee disorder, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a chronic sleep disorder (claimed as "sleep degradation"), to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD), to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to an initial increased disability rating, rated as noncompensably disabling prior to November 17, 2011 and 50 percent disabling thereafter, for service-connected maxillary frontal sinusitis.

6.  Entitlement to an initial increased disability rating, rated as noncompensably disabling prior to November 17, 2011, and 10 percent disabling thereafter, for service-connected allergic rhinitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1988 to September 1991.

The above-captioned service connection claims come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and the Appeals Management Center (AMC), in Washington, DC.

In September 2011, the Board remanded the Veteran's service connection claims for further procedural and evidentiary development.  After completing the requested development, the RO readjudicated the claims, as reflected by an April 2012 rating decision, which granted service connection for allergic rhinitis and sinusitis, and an April 2012 supplemental statement of the case, which continued to deny service connection for the remainder of the claims on appeal.  The claims have now been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for sleep apnea and initial increased ratings for service-connected allergic rhinitis and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records reference an in-service right knee injury, and the Veteran has credibly reported experiencing a right knee impairment continually since service.

2.  The Veteran is currently diagnosed with right knee arthritis.

3.  The Veteran has credibly reported experiencing chronic headaches since his in-service motor vehicle accident, during which he incurred his service-connected chronic cervical strain.

4.  The Veteran is currently diagnosed with migraine headaches.

5.  The Veteran's psychiatric symptoms are chronic, corroborated, compensably disabling and have not been attributed to a known clinical diagnosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee arthritis have been met.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).  

2.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 3.317 (2011).  

3.  The criteria for service connection for an acquired psychiatric disorder, as a manifestation of an undiagnosed illness pursuant to 38 C.F.R. § 3.317, have been met.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for right knee arthritis, migraine headaches, and an acquired psychiatric disorder as a manifestation of an undiagnosed illness.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Presumptive service connection is warranted for certain infectious diseases:  (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.  

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

At the outset of this discussion, the Board notes that during the VA examinations afforded to the Veteran pursuant to the Board's 2011 remand directives, the Veteran was diagnosed with both a right knee disorder, namely right knee arthritis, and a chronic headache disorder, namely migraine headaches.  Accordingly, the record now reflects definitive diagnoses relating to the Veteran's claimed right knee and headache disorders, and none of these diagnoses are among the enumerated illnesses warranting presumptive service connection for Gulf War veterans pursuant to 38 U.S.C.A 1117(d).  As such, a discussion of the Veteran's entitlement to service connection for the Veteran's claimed headache and right knee disorders pursuant to the provisions 38 C.F.R. § 3.317 is not warranted.  With regard to the Veteran's claimed acquired psychiatric disorder, no diagnosis was rendered in conjunction with the related VA examination.  Therefore, the Board will discuss the applicability of 38 C.F.R. § 3.317 with regard to that claim, below.

Regarding the Veteran's right knee disorder service connection claim, the Veteran's submitted statements and VA examination report reflects his contention that he injured his right knee while performing physical training during service.  He further reports while he initially believed that he had made a full recovery from this in-service right knee injury, his right knee pain returned after his involvement in an in-service motor vehicle accident in 1990 and that his right knee pain has persisted since that time.

When completing his enlistment medical history report, the Veteran did not report a pre-service right knee injury, and no knee abnormalities were assessed during the Veteran's contemporaneous enlistment medical examination.  While the Veteran's subsequent service treatment records do not specifically document in-service right knee treatment, the records reflect the Veteran's involvement in a motor vehicle accident in May 1990, during which he incurred his service-connected chronic cervical strain.  Additionally, a September 1991 service treatment record reflecting the Veteran's treatment for left knee pain references the Veteran's report of a previous right knee injury.

In November 2011, the Veteran was afforded a VA examination that addresses his claimed right knee disorder.  The examination report reflects a diagnosis of right knee arthritis, based on the results of right knee x-rays performed in conjunction with the examination.  However, the examiner opined that the Veteran's right knee arthritis is less likely than not related to service, as the Veteran's service treatment records failed to document any right knee treatment during service, including in conjunction with his 1990 motor vehicle accident, and because the record failed to reflect documented continuity of treatment since service.

At the outset of the analysis of this claim, the Board notes that the Veteran is competent to report his in-service right knee injury and the chronology of his symptomatology during and since service, as these experiences are all capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Moreover, the Board finds the Veteran's reports to be credible, as his recent report of an in-service right knee injury is corroborated by the 1991 service treatment record documenting his report of this injury during service.  Further, the Veteran's report of experiencing on-going right knee pain is corroborated by the recent radiological finding of right knee arthritis, a degenerative process that, as the name implies, develops over time.  Thus, the Board finds that the Veteran's report of the onset and continuity of symptomatology of his right knee disorder should be afforded great probative weight.

Conversely, the Board finds that the VA medical opinion rendered in conjunction with the 2011 VA examination should be given little probative weight.  When failing to relate the Veteran's current right knee disorder to service, the examiner failed to consider either the Veteran's report of experiencing an in-service right knee injury or his reported chronology of subsequent right knee pain.  Rather, the examiner impermissibly relied solely on the lack of documented in-service right knee treatment (while apparently overlooking the September 1991 reference to a prior right knee injury) and the lack of post-service treatment records documenting his right knee pathology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of medical records to provide a negative opinion).  The Board thus finds that this VA medical opinion is inadequate and should therefore be afforded little probative weight.

As the more probative evidence of record reflects that the Veteran sustained an in-service right knee injury, has experienced a right knee impairment since his discharge from service, and is currently diagnosed with right knee arthritis, the Board finds that a basis for granting service connection for right knee arthritis has been presented.  Accordingly, the Veteran's appeal of this issue is granted.

With regard to the Veteran's service connection claim for a chronic headache disorder, the Veteran reports experiencing chronic headaches after his in-service motor vehicle accident in which he sustained his service-connected chronic cervical strain.  While the Veteran's service treatment records do not reflect that he reported or sought treatment for headaches during service, his records do document his involvement in the aforementioned motor vehicle accident.  Again, the Board notes that he is competent to report the onset of his chronic headaches after his in-service motor vehicle accident, as headaches and headache disorders are largely detected and diagnosed based on patient reports.  See Layno, 6 Vet. App. at 469-71.  Further, the Board finds the Veteran's reports to be credible, as the onset of a headache disorder after a motor vehicle accident in which a neck injury occurs seems facially plausible.  Likewise, it is plausible that the Veteran would not have felt compelled to seek medical treatment for his frequent headaches, as non-prescription medications are readily available to treat headache symptoms, thereby explaining the lack of documented treatment since service.  

The Veteran was diagnosed with a migraine headache disorder during his 2011 VA examination, but the examiner failed to link the Veteran's current headache disorder to service.  Using the same language to support the medical opinion that failed to relate the Veteran's right knee disorder to service, the examiner cited the lack of in-service or post-service headache treatment as evidence failing to support a theory of service connection.  However, the opinion again impermissibly failed to consider the Veteran's reports of the onset and continuity of his chronic headaches.  As such, the Board finds that this medical opinion should be afforded little probative value. Moreover, the examiner did not comment on the potential relationship between the Veteran's service-connected chronic cervical strain and his chronic headache disorder, which the Board finds to be a potentially viable theory of entitlement.

Therefore, after reviewing the evidence of record, the Board finds that the more probative evidence of record relates the onset of the Veteran's currently-diagnosed chronic headache disorder, migraine headaches, to service.  Accordingly, a basis for granting service connection for migraine headaches has been presented, and the Veteran's appeal of this issue is granted.

Turning next to the Veteran's claimed acquired psychiatric disorder, the Veteran contends that he developed a psychiatric disorder, which he characterizes as PTSD, as the result of his in-service stressful experiences, namely his Gulf War service experience and his in-service motor vehicle accident.

The service treatment records fail to reflect any reference to a psychiatric disorder or treatment for psychiatric symptoms during service.  Additionally, the Veteran was clinically assessed as psychiatrically sound upon separation from service, and in his separation medical history report, the Veteran denied ever having experienced a number of psychiatric symptoms, including frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.

However, the Veteran's spouse has submitted a statement recounting her observation of the Veteran's change in demeanor since his discharge from service, including his irritability, argumentativeness, impaired memory, and sleep impairment.

The Veteran was afforded a VA psychological examination in November 2011.  During the examination, the Veteran reported his claimed in-service stressors as set forth above, as well as related recurrent, distressing nightmares and avoidance of thoughts or feelings associated with these events.  The Veteran further reported experiencing irritability and difficulty falling or staying asleep.  However, aside from his report that his wife believes that he is occasionally irritable, he reported a high level of psychosocial functioning, as he reporting having very good relationships with his wife, daughter, and extended family, and that he frequently travels, attends events organized by his extended family, and excels in his current vocation.  Accordingly, based on the Veteran's denial of any psychosocial impairment, the VA examiner concluded that the Veteran did not have any currently-diagnosable psychiatric disorder, and thus the examiner stated he could not link a psychiatric disorder to service.

The Board notes that the Veteran is competent to report psychiatric symptoms such as irritability, a sleep impairment, and nightmares, and the Veteran's spouse is also competent to report her observations of the Veteran's psychiatric state.  See Layno, 6 Vet. App. at 469-71.  Moreover, the Board finds that these reports are credible, as there is no evidence of record to suggest that either the Veteran or his spouse are less than credible historians.  Furthermore, as the Veteran reported in a May 2012 statement that his spouse is a licensed school psychologist, the Veteran's spouse arguably may have medical expertise relevant to the issue of whether the Veteran's claimed psychiatric disorder is service-related.  However, the Veteran's spouse merely reported the Veteran's post-service psychological symptoms and did not render a diagnosis or medical opinion in conjunction with her statement.  Moreover, the VA examiner who conducted a psychological examination of the Veteran also considered the Veteran's reported symptomatology, as well as his reported level of psychosocial functioning.  However, after conducting a psychological examination of the Veteran and applying his relevant medical expertise, the examiner failed to diagnosis the Veteran with any psychiatric disorder.   

The Board finds that the evidence of record reflects a basis for awarding service connection for an acquired psychiatric disorder pursuant to the provisions of 38 C.F.R. § 3.317.  With regard to a theory that the Veteran's psychiatric symptoms may be attributable to an undiagnosed illness, as contemplated by 38 C.F.R. § 3.317, the Board notes that entitlement to service connection for an undiagnosed illness requires that the claimed condition, while undiagnosable, has become manifest to a compensable degree.  In that regard, the record reflects the Veteran's spouse's report that the Veteran has experienced psychiatric symptoms, such as irritability, argumentativeness, impaired memory, and sleep impairment, and the Veteran himself has reported experiencing ongoing irritability, a sleep impairment, and nightmares.  As noted above, lay persons are competent to report objective signs of illness. Gutierrez v. Principi, 19 Vet. App. at 8-9.  As such, the Board finds that the record reflects that this reported symptomatology is compensably disabling pursuant to the rating criteria for psychiatric disorders.  See 38 C.F.R. § 4.130.

Accordingly, as the record reflects a basis for awarding service connection for an acquired psychiatric disorder as a manifestation of an undiagnosed illness pursuant to the provisions of 38 C.F.R. § 3.317, the Veteran's appeal of this issue is granted.


ORDER

Service connection for right knee arthritis is granted.

Service connection for migraine headaches is granted.

Service connection for an acquired psychiatric disorder, as a manifestation of an undiagnosed illness pursuant to 38 C.F.R. § 3.317, is granted.


REMAND

The Board finds that further development is warranted with regard to the Veteran's sleep disorder service connection claim and claims seeking initial higher ratings for his recently service-connected sinusitis and allergic rhinitis.

With regard to the Veteran's initial increased rating claims for service-connected sinusitis and allergic rhinitis, the Board finds that the claims must be remanded for the issuance of a Statement of the Case (SOC).  Specifically, in an April 2012 rating decision, the AMC granted service connection for both sinusitis and allergic rhinitis when readjudicating the Veteran's sinus disorder service connection claim after completing of the related development requested by the Board in September 2011.  In a statement received in May 2012, the Veteran voiced his disagreement with the disability ratings assigned in conjunction with the service connection grants for these two disorders.  The Board accepts the Veteran's May 2012 statement as a Notice of Disagreement with the disability ratings assigned by the April 2012 rating decision.  See 38 C.F.R. § 20.201 (2011).  To date, however, the Veteran has not received a SOC with respect to his initial increased rating claims.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

With regard to the Veteran's sleep disorder service connection claim, the record reflects that he has been diagnosed with sleep apnea, as reflected in the November 2011 VA examination report.  It appears that this diagnosis was rendered based on the Veteran's report of experiencing a chronic sleep impairment since service and having been diagnosed with sleep apnea and prescribed a CPAP machine to treat his condition.  (The Board notes that no sleep study reports are of record.)  However, after diagnosing the Veteran with sleep apnea, the examiner failed to link the Veteran's currently-diagnosed sleep disorder to service, citing the lack of any related treatment or findings during or soon after service.  As referenced above, a medical opinion that relies solely on the lack of treatment for a claimed condition and fails to consider lay reports of the onset and continuity of a claimed condition is insufficient.  See Dalton, 21 Vet. App. 23.  As such, a new medical opinion must be obtained.  Moreover, the Board notes that during the pendency of the Veteran's appeal, he has been granted service connection for both a cervical and otolaryngological disorders, namely a chronic cervical strain, sinusitis, and allergic rhinitis.  The Veteran contends that these conditions either result in or contribute to his obstructive sleep apnea.  As these are plausible theories of entitlement, the new VA medical opinion should address a theory of secondary service connection (to include aggravation), as well as a theory of direct service connection.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit additional lay statements from himself, as well as from individuals who have first-hand knowledge of the onset and continuity of his sleep apnea.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  After associating any outstanding records with the claims folder, provide the Veteran's claims folder to an appropriate VA medical professional to obtain a medical opinion regarding the potential relationship between the Veteran's sleep apnea and service.  In conjunction with the VA medical professional's review of the Veteran's claims file, the medical professional should be advised that the Veteran is competent to report his symptoms and injuries, his history, and any continuity of symptoms, and that such statements must be considered in formulating the necessary opinions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The opinion should specifically state that a review of the claims file was conducted.  

Based on the review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's currently-diagnosed sleep apnea had its onset in or is otherwise related to service.  The examiner should also opine as to whether it is at least as likely as not that the Veteran's sleep apnea is related to or permanently aggravated by his service-connected sinusitis, allergic rhinitis, chronic cervical strain and/or psychiatric disability.

The VA medical professional must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  If an opinion cannot be provided without resorting to speculation, it must be noted in the examination report, and an explanation must be provided for that conclusion.

3.  Then, issue an SOC with regard to the Veteran's claims seeking higher initial disability ratings for his service-connected sinusitis and allergic rhinitis, to include notification of the need to timely file a Substantive Appeal to perfect his appeal of this issue.

4.  Then, readjudicate the Veteran's sleep disorder service connection claim.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


